Title: From Thomas Jefferson to B. Francis, 22 June 1792
From: Jefferson, Thomas
To: Francis, B.



Sir
Philadelphia June 22. 1792.

The President of the U.S. having [referred to me] your letter of May 25. I have the honor t[o acknowledge the] receipt of it and, at the same time, the imp[ortance of the ob]jects therein pointed out, and a confidence that [your expecta]tion is well founded that the subterranean riches of this country not yet explored are very great. But the exploring the mineral kingdom, as that of the vegetable and animal, is left by our laws to individual enterprize, the government not being authorised by them to interfere at all: consequently it is not in the power of the President to avail the public of the services you are pleased to tender in this line. I am Sir your very humble servt

Th: Jefferson

